DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (system claims) and Species A (Figs. 1-2D) in the reply filed on June 8, 2022.
The current claims seem to be directed towards a species that involves both Species A and Species C (Fig. 4). The Application is worded in a very confusing manner because the brief description of the drawings state that there are many different embodiments and it is not clear the difference between what is shown and described by Figs. 1A-2D and Fig. 4. It seems that Figs. 1A-2D are geared towards the light fibers going into the inner surface of the expandable member, whereas Fig. 4 and the current claim 21 seem to be geared towards the light fibers going into a channel located on the outer surface of the expandable member. In order to advance prosecution, the current claims are attempted to be examined in as best understood. Therefore, Figs. 1-2D are interpreted as more so just showing the system up including the delivery catheter but not really showing the details of how the expandable member can be designed. The Applicant is choosing to take the design of the expandable member of Fig. 4 wherein the light fibers go into a channel on the outer surface of the expandable member. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabiner et al. (US 2012/0165941; “Rabiner”), in view of Mauge et al. (US 2010/0268151; “Mauge”).
Claim 21, Rabiner discloses a system capable of providing treatment to bone (Fig. 1), comprising: a delivery catheter (Fig. 1; 110) having an elongated shaft (Fig. 2; 101) and an inner lumen (paragraph [0030\) therethrough; an expandable member (Fig. 10; 303) positioned on a distal end of the delivery catheter (Fig. 10), the expandable member including at least one channel on an outer surface thereof (Fig. 10; paragraph [0092]); and one or more optical fibers (106) sized to pass through the inner lumen of the delivery catheter and through the at least one channel (Fig. 10; paragraph [0092]), the one or more fibers being configured to directly deliver light energy to provide site-specific bone treatment of one or more pathogens (paragraph [0031]), wherein the direct delivery of light energy creates molecular oxygen for treating the one or more pathogens (this is a functional limitation going back to what the optical fibers are capable of doing, the fibers can allow for any type of light to be directed therethrough).
While the system of Rabiner appears to have all the structure capable of performing the functions required by claim 21, the system disclosed in Rabiner uses the light to cure a light sensitive liquid (paragraph [0050]) rather than killing germs.
Mauge teaches using light to provide site-specific treatment of one or more pathogens (paragraphs [0010]-[0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a light source, as taught by Mauge, that helps treat against pathogens, to the system of Rabiner, in order to kill the germs at the surgical site (paragraphs [0010]-[0022] and [0222]).
Claim 22, Rabiner in view of Mauge discloses the system of claim 21, Rabiner discloses wherein the light energy can be delivered for about 400 seconds to provide the site-specific bone treatment (paragraph [0055]; note that this is a functional limitation, currently the only two structural things are the catheter and optical fibers and as long as those two parts are capable of functioning with any other hypothetical devices to perform the functions, then it will meet the claims).
Claim 23, Rabiner in view of Mauge discloses the system of claim 21, Rabiner discloses wherein the light energy can be delivered for between about 400 seconds and about 800 seconds to provide the site-specific bone treatment (paragraph [0055], same functional explanation as above).
Claim 24, Rabiner in view of Mauge discloses the system of claim 21, Rabiner discloses wherein the light energy is delivered having a wavelength from about 380 nm to about 500 nm to provide the site-specific bone treatment (paragraph [0057]). Mauge also discloses a wide range of wavelengths that can be used (paragraph [0041]).
Claim 25, Rabiner in view of Mauge discloses the system of claim 21, Rabiner discloses wherein the light energy is delivered having a wavelength from about 400 nm to about 420 nm to provide the site-specific bone treatment (paragraph [0057]). Mauge also discloses a wide range of wavelengths that can be used (paragraph [0041]).
Claim 26, Rabiner in view of Mauge discloses the system of claim 21, Mauge discloses wherein the site-specific bone treatment is configured to kill the one or more pathogens (paragraphs [0010]-[0011] and [0223]).
Claim 27, Rabiner discloses a system capable of providing treatment to bone (Fig. 1), comprising: a delivery catheter (Fig. 1) having an elongated shaft (101) and an inner lumen (paragraph [0030\) therethrough; an expandable member (Fig. 10; 303) positioned on a distal end of the delivery catheter (Fig. 10), the expandable member including at least one channel on an outer surface thereof (Fig. 10; paragraph [0092]); and one or more optical fibers (106) sized to pass through the inner lumen of the delivery catheter and through the at least one channel (Fig. 10; paragraph [0092]), the one or more fibers being configured to directly deliver light energy to provide site-specific bone treatment of a bone infection (paragraph [0031]), wherein the direct delivery of light energy creates molecular oxygen for treating the bone infection (this is a functional limitation going back to what the optical fibers are capable of doing, the fibers can allow for any type of light to be directed therethrough).
While the system of Rabiner appears to have all the structure capable of performing the functions required by claim 27, the system disclosed in Rabiner uses the light to cure a light sensitive liquid (paragraph [0050]) rather than treating bone infection.
Mauge teaches using light to provide site-specific treatment of one or more bacteria (paragraphs [0010]-[0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a light source, as taught by Mauge, that helps treat against bacteria and bone infection, to the system of Rabiner, in order to kill the germs at the surgical site (paragraphs [0010]-[0022] and [0222]).
Claim 28, Rabiner in view of Mauge discloses the system of claim 27, Rabiner discloses wherein the light energy can be delivered for about 400 seconds to provide the site-specific treatment (paragraph [0055]; note that this is a functional limitation, currently the only two structural things are the catheter and optical fibers and as long as those two parts are capable of functioning with any other hypothetical devices to perform the functions, then it will meet the claims).
Claim 29, Rabiner in view of Mauge discloses the system of claim 27, Rabiner discloses wherein the light energy can be delivered for between about 400 seconds and about 800 seconds to provide the site-specific treatment (paragraph [0055], same functional explanation as above).
Claim 30, Rabiner in view of Mauge discloses the system of claim 227, Rabiner discloses wherein the light energy is delivered having a wavelength from about 380 nm to about 500 nm to provide the site-specific treatment (paragraph [0057]). Mauge also discloses a wide range of wavelengths that can be used (paragraph [0041]).
Claim 31, Rabiner in view of Mauge discloses the system of claim 27, Rabiner discloses wherein the light energy is delivered having a wavelength from about 400 nm to about 420 nm to provide the site-specific treatment (paragraph [0057]). Mauge also discloses a wide range of wavelengths that can be used (paragraph [0041]).
Claim 32, Rabiner in view of Mauge discloses the system of claim 21, Mauge discloses wherein the site-specific bone treatment is configured to kill the bone infection (paragraphs [0010]-[0011] and [0223]).

Claim(s) 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabiner et al. (US 2012/0165941; “Rabiner”), in view of Harris et al. (US 2010/0234925; “Harris”).
Rabiner discloses the system as noted above.
While the system of Rabiner appears to have all the structure capable of performing the functions required by claims 21 and 27, the system disclosed in Rabiner uses the light to cure a light sensitive liquid (paragraph [0050]) rather than killing germs or treating bone infection.
Harris teaches using a light source to kill germs and treat bone infection (paragraph [0135]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an antimicrobial light source, as taught by Harris, in the system of Rabiner, in order to allow the system to treat bone infection (paragraph [0135]).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,154,724. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same system with only minor differences in claim language.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,226,642. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same system with only minor differences in claim language.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775